Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 11/30/2020 in which claims 2-21 are pending and ready for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,849,369 B2 (hereinafter Patent 369) in view of Kim (US 2017/0214260 A1).
Instant Application 17/106,598
U.S. Patent No. 10,849,369 B2
Claim 2:
A system, comprising: 
a mobile device, comprising: a primary antenna; 
an article of apparel, including: a mobile device holder, coupled to the article of 

An article of apparel, comprising: 
a textile material; a mobile device holder, coupled to the textile material, configured to secure a mobile device with respect to the article of apparel; and an electrical 

However, Kim discloses a mobile device power source configured to supply power to the primary antenna (see parag [0080]). It would have been obvious to one skilled in the art before the effective filing date of the invention modify the system of Patent 369 to include the power supply as taught by Kim in order to effectively control the power supply to the mobile device.
Claim 3:
The system of claim 2, wherein the article of apparel further comprises an environmental barrier configured to isolate the electrical system from an environmental condition.
Claim 2:
The article of apparel of claim 1, further comprising an environmental barrier configured to isolate the electrical system from an environmental condition.
Claim 4:
The system of claim 3, wherein the environmental barrier is configured to provide no point of ingress for the environmental condition.
Claim 3:
The article of apparel of claim 2, wherein the environmental barrier is configured to provide no point of ingress for the environmental condition.
Claim 5:
The system of claim 3, wherein the environmental barrier is an encapsulant applied to all components of the electrical system.
Claim 4:
The article of apparel of claim 2, wherein the environmental barrier is an encapsulant applied to all components of the electrical system.

The system of claim 5, wherein the environmental barrier is a waterproof barrier.
Claim 5:
The article of apparel of claim 4, wherein the environmental barrier is a waterproof barrier.
Claim 7:
The system of claim 2, wherein the article of apparel antenna is secured at a location on the article of apparel that is overlapped, at least in part, by the mobile device holder.
Claim 6:
The article of apparel of claim 1, wherein the antenna is secured at a location on the textile material that is overlapped, at least in part, by the mobile device holder.
Claim 8:
The system of claim 7, wherein the article of apparel antenna is secured at the location on the textile material such that, when the mobile device is secured in the mobile device holder, the primary antenna of the mobile device is in alignment with the article of apparel antenna.
Claim 7:
The article of apparel of claim 6, wherein the antenna is secured at the location on the textile material such that, when the mobile device is secured in the mobile device holder, the primary antenna of the mobile device is in alignment with the antenna.
Claim 9:
The system of claim 8, wherein the article of apparel antenna has an antenna major surface and the primary antenna has a 

The article of apparel of claim 7, wherein the antenna has an antenna major surface and the primary antenna has a 

The system of claim 9, wherein the article of apparel antenna has a primary axis and the primary antenna, has a primary axis, and wherein the primary antenna is in alignment with the article of apparel antenna when the primary axes are substantially coaxial.
Claim 9:
The article of apparel of claim 8, wherein the antenna has a primary axis and the primary antenna, has a primary axis, and wherein the primary antenna is in alignment with the antenna when the primary axes are substantially coaxial.
Claim 11:
The system of claim 7, wherein the electrical system comprises a plurality of antennas including the article of apparel antenna, the plurality of antennas being secured to the textile material with respect to the holder such that the primary antenna is communicatively 

The article of apparel of claim 6, wherein the electrical system comprises a plurality of antennas including the antenna, the plurality of antennas being secured to the textile material with respect to the holder such that the primary antenna is communicatively coupleable with at least one of the plurality of antennas.


Claims 12-21 arae rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of U.S. Patent No. 10,849,369 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same invention.
Claim 12:
A method, comprising: 
coupling a mobile device holder to an article of apparel, the mobile device holder configured to secure a mobile device with respect to the article of apparel; and coupling an electrical system to the article of apparel, the electrical system including: an article of apparel antenna, configured to communicatively couple with the primary antenna of the mobile device and positioned to be in communicative alignment with the primary antenna of the mobile device; a power supply, coupled to the article of apparel antenna, configured 

A method of making an article of apparel, comprising: 
coupling a mobile device holder to a textile material of the article of apparel, mobile device holder configured to secure a mobile device with respect to the article of apparel, and securing an antenna, configured to communicatively couple with a primary antenna of the mobile device, wherein the antenna is positioned so as to be in communicative alignment with the primary antenna of the mobile device; securing a power supply, coupled to the antenna, with respect to the textile material, the power supply configured to 

The method of claim 12, further comprising forming an environmental barrier configured to isolate an electrical system including the antenna, the power supply, the controller, and the sensor, from an environmental condition.
Claim 18:
The method of claim 17, further comprising forming an environmental barrier configured to isolate an electrical system including the antenna, the power supply, the controller, and the sensor, from an environmental condition.
Claim 14:




The method of claim 13, wherein the environmental barrier is an encapsulant and forming the environmental barrier comprises applying the encapsulant to all components of the electrical system.
Claim 20:
The method of claim 18, wherein the environmental barrier is an encapsulant and forming the environmental barrier comprises applying the encapsulant to all components of the electrical system.
Claim 16:
The method of claim 15, wherein the environmental barrier is a waterproof barrier.
Claim 21:
The method of claim 20, wherein the environmental barrier is a waterproof barrier.
Claim 17:
The method of claim 12, wherein securing the antenna is at a location on the textile material that is overlapped, at least in part, by the mobile device holder.
Claim 22:
The method of claim 17, wherein securing the antenna is at a location on the textile material that is overlapped, at least in part, by the mobile device holder.
Claim 18:
The method of claim 17, wherein securing the antenna at the location on the textile material is such that, when the mobile 

The method of claim 22, wherein securing the antenna at the location on the textile material is such that, when the mobile 

The method of claim 18, wherein the antenna has an antenna major surface and the primary antenna has a primary antenna major surface, and wherein securing the antenna and the coupling the holder causes the primary antenna of the mobile device to be in alignment with the antenna when positioned in the holder such that the major surfaces are substantially parallel with respect to one another.
Claim 24:
The method of claim 23, wherein the antenna has an antenna major surface and the primary antenna has a primary antenna major surface, and wherein securing the antenna and the coupling the holder causes the primary antenna of the mobile device to be in alignment with the antenna when positioned in the holder such that the major surfaces are substantially parallel with respect to one another.
Claim 20:
The method of claim 19, wherein the antenna has a primary axis and the primary antenna has a primary axis, and wherein securing the antenna and the coupling the holder causes the primary antenna to be in alignment with the 

The method of claim 24, wherein the antenna has a primary axis and the primary antenna has a primary axis, and wherein securing the antenna and the coupling the holder causes the primary antenna to be in alignment with the 

The method of claim 17, further comprising securing a plurality of antennas, including the antenna, with respect to the textile material, die plurality of antennas being secured to the textile material with respect to the holder such that the primary antenna is communicatively coupleable with at least one of the plurality of antennas when positioned in the holder.
Claim 26:
The method of claim 22, further comprising securing a plurality of antennas, including the antenna, with respect to the textile material, die plurality of antennas being secured to the textile material with respect to the holder such that the primary antenna is communicatively coupleable with at least one of the plurality of antennas when positioned in the holder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        December 16, 2021